DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080289822 to Betzer in view of US 20130206399 to Pimenov et al.
Regarding claim 21, Betzer teaches system for improving a steam oil ratio (SOR) comprising: a direct steam generator (DSG) boiler 24 fluidly coupled with a downhole portion 217 of a steam system via at least a DSG outlet 25/27, wherein the DSG boiler is configured to schedule super-heat delivered to the downhole portion to optimize the SOR associated with the system (fig. 2; paragraphs 0051-0054 and 0080).
However, it is not specifically taught that an amount of super-heat is adjusted based on a determination of a condensate loss from the DSG outlet, or a temperature.
Pimenov teaches a system for delivering super-heat downhole similar to that of Betzer, wherein it is further taught that the amount of super-heat is adjusted based on a determination of a temperature (see abstract; paragraphs 0009-0010, 0015-0022; claims 1-7).  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use temperature as basis for adjusting the amount of super-heat as taught by Pimenov in the super-heat delivery system of Betzer. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because using temperature was a well-known basis for adjusting the amount of super-heat delivered downhole so that an optimal steam injection rate is calculated, as taught by Pimenov.
Regarding claims 22-23, Betzer teaches that the surface equipment, which is upstream of the wellbore, runs in particular temperature ranges (paragraphs 0052-0054).  Thus, it would have been obvious to one of ordinary skill in the art that the temperature must be measured at these locations in order to know that these particular ranges are being met.
Regarding claims 24-25, Pimenov teaches that the temperature is measured underground/down a wellbore (see at least paragraph 0020).
Regarding claim 26, the system of claim 21, wherein the super-heat generated at the DSG is employed to aid in the separation of impurities in a separation device 210, the separation device being directly coupled to the DSG outlet 27 (fig. 2 of Betzer).
Regarding claim 27, the system of claim 26, wherein the impurities originate from at least one of a feedwater and a fuel fed to the DSG, wherein the feedwater comprises components selected from the group consisting of dirty water, fresh make up water, and pond water from oil processing (paragraphs 0052, 0054, and 0088 of Betzer).
Regarding claim 28, the system of claim 26, wherein the separation device is disposed between the DSG and the downhole portion of the steam system, the separation device fluidly coupled with the downhole portion and the DSG via the DSG outlet (fig. 2 of Betzer shows that flow leaving separator 210 goes to vessel 213, exits as 216 and is directly coupled to the downhole portion 217 through vessel 26, which is directly coupled to the DSG outlet).
Regarding claim 29, the system of claim 28, wherein blowdown from the separation device is eliminated or reduced by running the DSG boiler in a super-heated mode of operation (paragraph 0071 of Betzer states that there will not be any blowdown).
Regarding claim 30, the system of claim 29, wherein the separation device includes at least one of a conventional cyclone or mesh system (paragraph 0053 of Betzer).
Regarding claim 31, Betzer teaches a system for improving a steam oil ratio (SOR), comprising: a direct steam generator (DSG) boiler 24, wherein the DSG boiler is run in a manner to create super-heat; an additional super-heater 213 run in series with the DSG boiler; and a downhole portion 217 of a steam system fluidly coupled with the additional super-heater via at least a DSG outlet 25/27, wherein the DSG boiler and the additional super-heater are configured to schedule super-heat delivered to the downhole portion to optimize the SOR associated with the system (fig. 2 shows that flow leaving vessel 213 exits as 216 and is directly coupled to the downhole portion 217 through vessel 26, which is directly coupled to the DSG outlet; see also paragraph 0054 for super-heating).
 However, it is not specifically taught that an amount of superheat scheduled is based on a temperature.
Pimenov teaches a system for delivering super-heat downhole similar to that of Betzer, wherein it is further taught that the amount of super-heat is adjusted based on a determination of a temperature (see abstract; paragraphs 0009-0010, 0015-0022; claims 1-7).  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use temperature as basis for adjusting the amount of super-heat as taught by Pimenov in the super-heat delivery system of Betzer. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because using temperature was a well-known basis for adjusting the amount of super-heat delivered downhole so that an optimal steam injection rate is calculated, as taught by Pimenov.
Regarding claims 32-33, Betzer teaches that the surface equipment, which is upstream of the wellbore, runs in particular temperature ranges (paragraphs 0052-0054).  Thus, it would have been obvious to one of ordinary skill in the art that the temperature must be measured at these locations in order to know that these particular ranges are being met.
Regarding claims 34-35, Pimenov teaches that the temperature is measured underground/down a wellbore (see at least paragraph 0020).
Regarding claim 36, Betzer teaches a system for improving a steam oil ratio (SOR) comprising: a direct steam generator (DSG) boiler 24, wherein the DSG boiler is run in a manner to create saturated steam/super-heat; a multiphase close-coupled heat exchanger 26 fluidly coupled with the DSG boiler; and a super-heater 213 run in series and fluidly coupled with the DSG boiler and multiphase close-coupled heat exchanger; and a downhole portion 217 of a steam system fluidly coupled with the super-heater, wherein the super-heater is configured to schedule super-heat delivered to the downhole portion to optimize the SOR associated with the system (fig. 2; paragraphs 0051-0054 and 0080, wherein it is noted that gas and solids flow through the heat exchanger; fig. 2 additionally shows that flow leaving vessel 213 exits as 216 and is directly coupled to the downhole portion 217 through vessel 26, which is directly coupled to the DSG outlet; see also paragraph 0054 for super-heating).
However, it is not specifically taught that an amount of superheat scheduled is based on a temperature.
Pimenov teaches a system for delivering super-heat downhole similar to that of Betzer, wherein it is further taught that the amount of super-heat is adjusted based on a determination of a temperature (see abstract; paragraphs 0009-0010, 0015-0022; claims 1-7).  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use temperature as basis for adjusting the amount of super-heat as taught by Pimenov in the super-heat delivery system of Betzer. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because using temperature was a well-known basis for adjusting the amount of super-heat delivered downhole so that an optimal steam injection rate is calculated, as taught by Pimenov.
Regarding claims 37-38, Betzer teaches that the surface equipment, which is upstream of the wellbore, runs in particular temperature ranges (paragraphs 0052-0054).  Thus, it would have been obvious to one of ordinary skill in the art that the temperature must be measured at these locations in order to know that these particular ranges are being met.
Regarding claims 39-40, Pimenov teaches that the temperature is measured underground/down a wellbore (see at least paragraph 0020).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11021940. Although the claims at issue are not identical, they are not patentably distinct from each other because currently pending independent claim 21 merely adds the recitation of “or a temperature” to patented claim 1.  If the patent were to qualify as prior art, then claim 1 would clearly anticipate pending claim 21 in the situation when the super-heat is adjusted based on condensate loss from the DSG outlet, not the temperature.
Response to Arguments
Applicant's arguments filed April 21, 2022 have been fully considered but they are not persuasive.  The applicant’s arguments essentially state that the Pimenov reference fails to teach or suggest that the amount of superheat is adjusted/scheduled based on a temperature.  The examiner respectfully disagrees with this assertion because Pimenov is seen to actually teach/suggest this limitation.  As stated in the prior 103 rejection, and again above, Pimenov does provide a teaching/suggestion for a controller configured to adjust an amount of superheat based on the temperature of the superheater outlet conduit. In claim 1 of Pimenov, for example, it is stated that there are steps of measuring steam temperature at an outlet of the tubing [the claimed
temperature of the superheat], calculating an optimal steam injection rate [a rate is equivalent to the claimed scheduling/amount] when steam quality of the injected steam at the tubing outlet becomes greater than zero, and decreasing a steam injection rate [adjusting the scheduled/amount of superheat, as claimed] to the calculated optimal steam injection rate value by decreasing the initial injection pressure and providing constant temperature at the outlet of the tubing (emphasis added).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674